 

Exhibit 10.1

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

January 12, 2015

 

Henrik C. Slipsager

c/o ABM Industries Incorporated

551 Fifth Avenue

New York, NY 10176

 

Dear Henrik:

 

This letter agreement (this “Letter Agreement”) supplements the Amended and
Restated Employment Agreement dated July 16, 2013 (the “Employment Agreement”),
by and between you and ABM Industries Incorporated (the “Company”), and serves
to set forth the terms and conditions for your Departure from the Company. You
and the Company have entered into this Letter Agreement as of the date of the
last signature to this Letter Agreement. Terms used in this Letter Agreement
with initial capital letters that are not locally defined in this Letter
Agreement are used in this Letter Agreement as defined in Section 13 of this
Letter Agreement.

 

In consideration of the mutual promises contained in this Letter Agreement, the
Company and you (“you”, “Executive”, or “he”) agree, effective as of January 12,
2015 (the “Effective Date”), as follows:

 

1.Departure from the Company.

 

(a)As of March 31, 2015 (the “March Date”), Executive will resign all positions
he has held as an officer, director, and employee of the Company and its
subsidiaries and affiliates, and will promptly execute such documents and take
such actions as may be necessary or reasonably requested by the Company to
effectuate or memorialize the resignation from such positions. Executive
acknowledges and agrees that his service as an employee of the Company through
the March Date satisfies any 90-day notification requirement under the
Employment Agreement. The Company acknowledges that Executive will incur a
“separation from service” at the close of business on the March Date for
purposes of Treasury Regulation Section 1.409A-1(h).

 

(b)After the March Date, Executive will serve up to eight hours per week as a
consultant to the Company, with the title of “Senior Advisor.” As Senior
Advisor, Executive’s duties and responsibilities shall consist of (i) assisting
and advising the successor Chief Executive Officer with transition matters,
including relationships with customers, industry peers, employees and labor
unions, and (ii) assisting the Board of Directors of the Company (the “Board”)
and the successor Chief Executive Officer with the evaluation of strategic
opportunities and initiatives. He shall make himself available to perform such
duties at the principal offices of the Company or by telephone

 



www.abm.com NYSE Symbol: ABM

 

 

 

  

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

at such times during regular business hours as reasonably requested by the
successor Chief Executive Officer or the Board. As Senior Advisor, Executive
will be acting as an independent contractor and not as an employee of the
Company. Subject to Section 1(c), Executive will serve as Senior Advisor on an
at-will basis through September 30, 2015 (the “September Date”) under the terms
of this Letter Agreement. This period, as extended by Section 1(c) if
applicable, shall be referred to as the “Transition Period.” During the
Transition Period, Executive’s service with the Company may be terminated by
either the Company or Executive, either with or without “Just Cause” (as such
term is defined in the Employment Agreement). In the event that Executive is
terminated with or without Just Cause during the Transition Period, Executive
shall only be entitled to compensation through his last day of service. At the
end of the Transition Period, or the last day of service if terminated earlier,
the “Transition End Date”, Executive will cease to have the title of “Senior
Advisor” and his service with the Company shall terminate.

 

(c)The parties agree that Executive and the Company may opt to extend
Executive’s service with the Company as a Senior Advisor beyond the September
Date for an additional period of between three and six months, provided, that
such an extension shall be subject to the mutual agreement of the parties.

 

2.Severance Under The Employment Agreement and Certain Payments, Benefits, and
New Consideration.

 

(a)Executive will be deemed to have been terminated by the Company without Just
Cause pursuant to Paragraph 15(D) of the Employment Agreement as of the March
Date. As such, Executive shall be entitled to the payments and benefits
specified in Paragraph 15(D) of the Employment Agreement, including an amount
equal to two times the sum of Executive’s current base salary and current target
annual incentive opportunity of $888,666 under the Company’s annual performance
incentive program, payable in substantially equal installments over 24 months
commencing with April, 2015, subject to Executive’s execution between April 1
and 21, 2015 and non-revocation of the release attached hereto as Exhibit A,
which shall be in addition to the release set forth in Section 4 of this Letter
Agreement. The payments described in the preceding sentence shall not be
deferred by reason of Executive being a “specified employee” pursuant to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). Per the
terms of the Employment Agreement, Executive’s rights under that certain
Change-in-Control Agreement between Executive and the Company, dated December
30, 2008, shall terminate as of the March Date and be of no further force and
effect.

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

(b)Executive and the Company further agree that:

 

(i)provided Executive continues to provide services as an employee through
March 8, 2015, subject to the terms and conditions for the March 8, 2012 award
of 43,159 (target) performance shares provided by the Company to Executive (the
“2012 PS”), Executive will be entitled to vest and receive payment (not
pro-rated) for the 2012 PS according to the terms thereof, including in all
cases subject to achievement of the applicable performance conditions for such
2012 PS;

 

(ii)subject to the terms and conditions for the January 14, 2013 award of 41,443
(target) performance shares provided by the Company to Executive (the “2013
PS”), Executive will not be entitled to vest and receive payment for any portion
of the 2013 PS;

 

(iii)subject to the terms and conditions for the January 15, 2014 award of
31,075 (target) performance shares provided by the Company to Executive (the
“January 2014 PS”) (but without regard to any requirement that Executive be
employed on a vesting or payment date), Executive will be entitled to vest and
receive payment for the January 2014 PS on a pro-rata basis based on employment
through the March Date, subject in all cases to achievement of the applicable
performance conditions for such January 2014 PS, according to the terms thereof;

 

(iv)subject to the terms and conditions for the September 8, 2014 award of
16,171 (target) performance shares provided by the Company to Executive (the
“September 2014 PS”) (but without regard to any requirement that Executive be
employed on a vesting or payment date), Executive will be entitled to vest and
receive payment for the September 2014 PS on a pro-rata basis based on
employment through the March Date, subject in all cases to achievement of the
applicable performance conditions for such September 2014 PS, according to the
terms thereof;

 

(v)subject to the release requirements set forth in Section 2(a), Executive
shall be entitled to a prorated annual cash incentive bonus for the fiscal year
ended October 31, 2015, based on employment through the March Date, which will
be calculated using (A) the Company’s actual financial performance for the
entire fiscal year as compared to the financial performance goals for the year
and a multiplier of 1.0 and (B) target level of performance with respect to
Executive’s individual objectives for such year and a multiplier of 1.0;

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

(vi)with respect to any period commencing after the March Date, Executive shall
not be entitled to any payment for any annual cash incentive bonus;

 

(vii)Executive shall not be entitled to any further vesting credit after the
March Date nor, except as set forth in this Letter Agreement, to any prorated
vesting upon termination of employment;

 

(viii)with respect to any vested stock options held by Executive as of the March
Date, the period by which Executive must exercise such vested stock options will
be determined by reference to the March Date as the date of Executive’s
termination of employment and in accordance with the terms of the award
agreement and equity plan pursuant to which such stock option was granted;

 

(ix)Executive shall be entitled to payments and benefits vested under the
Company’s employee benefit plans, including but not limited to, the Company’s
Service Award Benefit Plan, the Company’s Deferred Compensation Plan for
Executives and the Company’s Supplemental Executive Retirement Plan, subject to
the terms and conditions of such plans and payable in accordance with
Section 409A of the Code;

 

(x)during the Transition Period through the Transition End Date, Executive will
receive a fixed fee at a rate of $20,000 per month and reimbursement, in
accordance with the Company’s Travel and Entertainment Policy applicable to
senior executives of the Company, of all reasonable costs and expenses relating
to his service during the Transition Period;

 

(xi)during the Transition Period through the Transition End Date, except as
required by applicable law, Executive will not be entitled to any other
compensation or benefits or be eligible to participate in any Company benefit
plans, except as expressly set forth above;

 

(xii)subject to the release requirements set forth in Section 2(a) and Paragraph
16 of the Employment Agreement, upon Executive’s termination of employment, on
each anniversary of Executive’s termination of employment thereafter, and
concluding with the ninth anniversary of such termination, the Company shall pay
Executive $10,000 per year to assist Executive in purchasing health insurance
for Executive and his spouse. In the event that Executive dies prior to the
expiration of such ten-year period, the Company shall pay Executive’s surviving
spouse $10,000 per year

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

as described above until the first to occur of (i) the death of Executive’s
spouse or (ii) the end of the ten-year period; and

 

(xiii)subsections (iii), (iv), (v), (vi), (vii), and (viii) above assume that
the March Date is the last date of Executive’s employment. In the event that
Executive’s employment terminates on an earlier date, such date shall be the
date of the termination of Executive’s employment, and those subsections shall
be adjusted accordingly.

 

3.Executive Acknowledgement. Executive acknowledges that the Company has
provided him with all monies to which he is owed through the Effective Date
(other than any amounts which in the ordinary course would be paid on the next
following payroll date), and that the Company’s agreement to provide the
payments and benefits set forth in Section 2(b)(i), (iii), (iv) and (x) (the
“Payments”) is solely in exchange for the promises, releases and agreements of
Executive set forth or described in this Letter Agreement. Executive further
acknowledges that such Payments do not constitute an admission by the releasees
of liability or of a violation of any applicable law or regulation. The Company
shall provide to Executive a draft of the terms of a press release and Form 8-K
relating to this Letter Agreement, and shall reasonably consider any comments
provided by Executive prior to the finalization of such press release and
Form 8-K.

 

4.Release of Claims Considerations.

 

(a)In consideration for the Company’s offer of an extended term of service from
the March Date through the Transition End Date under this Letter Agreement, and
the additional compensation and benefits provided to Executive as a result of
such extended service, Executive (on his own behalf and on behalf of his heirs,
executors, and administrators) agrees to and hereby does unconditionally waive,
release and forever discharge the Company and any and all past, present or
future parents, subsidiaries, affiliates, related persons or entities, including
but not limited to all of their officers, directors, managers, employees,
shareholders, members, partners, agents, attorneys, successors and assigns, and
specifically including ABM Industries Incorporated (the “Released Parties”),
from any and all actions, claims, demands and damages, whether actual or
potential, known or unknown, which he may have or claim to have, against the
Released Parties as of the date he signs this Letter Agreement including,
without limitation, any and all claims related or in any manner incidental to
(i) Executive’s employment with the Company through the Effective Date; (ii)
Executive’s and the Company’s agreement that Executive will leave his current
position as President and CEO and separate from employment with the Company on
the March Date and transition to a Senior Advisor role on the March Date; and
(iii) any events that have transpired prior to and including the Effective Date.
All such claims are forever barred by this Letter Agreement regardless of the
forum in which such

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

claims might be brought, including, but not limited to, claims (x) under any
federal, state or local law governing the employment relationship through the
Effective Date (including, but not limited to, Title VII of the Civil Rights
Acts of 1964 and 1991, the Age Discrimination in Employment Act of 1967
(“ADEA’’), the Americans with Disabilities Act, the Family Medical Leave Act,
the Employee Retirement Income Security Act of 1974, the Rehabilitation Act, the
Worker Adjustment and Retraining Notification Act, any state, local, and other
federal employment laws, and any amendments to any of the foregoing and/or (y)
under the common law for breach of contract, wrongful discharge, personal
injuries and/or torts. Executive understands that this is a general waiver and
release of all claims, known or unknown, that he may have against the Released
Parties based on any act, omission, matter, cause or thing that occurred through
the date of his execution of this Letter Agreement.

 

(b)The above release does not waive claims (i) for vested rights under employee
benefit plans as applicable on the date he signs this Letter Agreement, (ii)
that may arise after he signs this Letter Agreement, (iii) which cannot be
released by private agreement or (iv) under this Letter Agreement. In addition,
this Letter Agreement does not extend to, release or modify any rights to
indemnification or advancement of expenses to which Executive is entitled from
the Company or its insurers under the Company’s Certificate of Incorporation,
Bylaws, or the General Corporation Law of the State of Delaware or other
corporate governing documents.

 

(c)Additionally, the parties agree that this Letter Agreement shall not preclude
Executive from filing any charge with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other governmental agency
or from any way participating in any investigation, hearing, or proceeding of
any government agency (though Executive affirmatively waives any right to
receive individual relief in connection with his participation in such claims).

 

(d)Executive acknowledges and agrees that he is providing the waiver and release
set forth herein in exchange for consideration in addition to anything of value
to which Executive may already have been entitled.

 

5.Affirmations. Executive affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum or form. Executive also affirms
that he has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act. Other than as described in this Letter Agreement, Executive
disclaims and waives any right of reinstatement with the Company or any
subsidiary or affiliate thereof.

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

6.Restrictive Covenants. Executive acknowledges and agrees that any and all
restrictive covenants described in Paragraph 12 and Paragraph 13 and Exhibit A
and its Appendix 1 of the Employment Agreement will continue in full force and
effect in accordance with the terms and conditions thereof, except as otherwise
agreed to in writing by the parties. Executive also acknowledges and agrees that
any and all terms and conditions of the Employment Agreement which expressly or
by reasonable implication survive Executive’s Departure from the Company to
which Executive is subject, including, but not limited to, those described in
Paragraph 21 of the Employment Agreement, will continue in full force and effect
in accordance with the terms and conditions thereof. Executive shall be
permitted to retain for a reasonably agreed cost his cellular phone and
attendant phone number, computers, I-Pads, scanner, printer and other similar
equipment which he has been utilizing in the performance of his services.

 

7.Consultation with Attorney; Voluntary Agreement. Executive acknowledges that
(a) the Company has advised him of his right to consult with an attorney of his
own choosing prior to executing this Letter Agreement, (b) Executive has
carefully read and fully understands all of the provisions of this Letter
Agreement, and (c) Executive is entering into this Letter Agreement and any
related release knowingly, freely and voluntarily in exchange for good and
valuable consideration. The Company shall reimburse Executive for the legal fees
and costs incurred by Executive in connection with preparation and execution of
this Letter Agreement up to a maximum of $10,000.

 

8.Review and Revocation. Executive agrees that he has been given 21 calendar
days following this Letter Agreement’s presentment to consider this Letter
Agreement. If he chooses to sign the Letter Agreement before the end of that
21-day period, he certifies that he did so voluntarily for his own benefit and
waived the right to consider this Letter Agreement for the entire 21-day period.
After he has signed this Letter Agreement, he may revoke his consent to it by
delivering written notice signed by him to Sarah McConnell, Executive VP, ABM
Industries, 551 Fifth Avenue New York, NY 10176, on or before the seventh
calendar day after he signs it. If he does not revoke this Separation Agreement
within seven calendar days after he signs it, it will be final, binding, and
irrevocable.

 

9.Governing Law. This Letter Agreement will be governed by and construed and
enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof.

 

10.Taxes. The Company may withhold from any amounts payable under this Letter
Agreement all federal, state, city, foreign or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Letter Agreement, the Company shall
not be obligated to guarantee any particular tax result for Executive with
respect to any payment

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

provided hereunder, and Executive shall be responsible for any taxes imposed on
him with respect to any such payment.

 

11.Entire Agreement. This Letter Agreement constitutes the entire understanding
between the parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto, except for the Employment Agreement, which
shall remain in full force and effect in accordance with its terms. Except with
respect to Executive’s compliance with Paragraphs 12 and 13 and Exhibit A and
its Appendix 1 of the Employment Agreement and ABM’s Recoupment Policy, no
amount owing to Executive under this Letter Agreement shall be subject to
set-off or reduction by reason of any claims which the Company has or may have
against Executive. The Compensation Committee of the Board, without inquiry, has
no present knowledge of any claims that the Company has or may have against
Executive.

 

12.Section 409A. This Letter Agreement and the payments to be made hereunder are
intended to comply with, or be exempt from, Section 409A of the Code, and this
Letter Agreement will be interpreted, and all tax filings with the Internal
Revenue Service relating to the Payments will be made, in a manner consistent
with that intent.

 

13.Defined Terminology. For purposes of this Letter Agreement, the phrase
“Departure from the Company” or “Depart from the Company” (or substantially
similar phrases) refer to termination by the Company of Executive’s employment
with the Company without “Just Cause” (as such term is defined in the Employment
Agreement).

 

14.Indemnification. The Company will continue to maintain directors’ and
officers’ indemnification insurance covering Executive for a period of not less
five (5) years after the March Date, the terms and conditions of which shall be
no less favorable than the terms and conditions of the directors’ and officers’
indemnification insurance, if any, maintained by the Company from time to time.

 

15.Modifications. This Letter Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Company and Executive.

 

16.Counterparts. This Letter Agreement may be executed in separate counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

[logo.jpg]

551 Fifth Avenue, Suite 300

New York, N.Y. 10176

Office: (212) 297-0200

Fax: (212) 922-0610

 

IN WITNESS WHEREOF, Executive and the Company have executed this Letter
Agreement as of the date last written below, and this Letter Agreement is deemed
by Executive and the Company to be effective as of January 12, 2015.

 

  HENRIK C. SLIPSAGER          /s/ Henrik C. Slipsager       Date: January 12,
2015       ABM INDUSTRIES INCORPORATED       By:   /s/ Sudhakar Kesavan      
Name: Sudhakar Kesavan       Title: Chair of the Compensation Committee      
Date: January 12, 2015

 



www.abm.com NYSE Symbol: ABM

 

 

 

 

